Title: From George Washington to Cadwallader Jones, 23 March 1781
From: Washington, George
To: Jones, Cadwallader


                  
                     Sir
                     Head Quarters New Windsor 23d March 1781.
                  
                  Your favr of the 15th Feby never reached me ’till a few days past.  I must inform you that you have been mistaken in the principles of promotion at present existing—Your right to the Majority of the 1st Regt does not depend upon your being eldest Captain in the 1st and 3d, but upon being the oldest in the four Regiments—I have written to the Board of War for the date of your Commission and that of Capt. Hopkins of Moylans who also claims the Majority of the 1st—The succession will depend upon the date of Commission.
                  I shall inform the Baron Steuben that his appointment of you was upon mistaken principles.  I am &c.
                  
               